NELSON, Circuit Justice.
This was a suit brought by the plaintiffs against the defendants for an alleged infringement of letters patent of Doughty & Draper, for what is known as “the woven skeleton skirt.” The case was brought to trial yesterday, and a verdict of $2.000 found by the jury against the defendants. The defence set up by the defendants was that the invention was not new, and was not' patentable, and that the patent was void. In all of which the defendants failed, and the patent was sustained by the court and jury.